United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., claiming as widow of P.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1822
Issued: April 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 2, 2011 appellant, through her attorney, filed a timely appeal of a June 28,
2011 Office of Workers’ Compensation Programs’ (OWCP) merit decision denying her claim for
widow’s benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that the employee’s
death was due to his accepted employment-related conditions.
FACTUAL HISTORY
This case has previously been before the Board. OWCP accepted that the employee, a
53-year-old letter carrier sustained aggravation of major depression due to factors of his federal
employment by decision dated October 17, 1988. The employee died on January 5, 2008. His
1

5 U.S.C. § 8101 et seq.

attending physician, Dr. Dolores M. BiGaetano, a Board-certified psychiatrist, listed the cause of
death as Alzheimer’s disease. She opined that depression contributed to his cognitive decline
and indicated with a checkmark “yes” that the employee’s death was due to his accepted
depression and panic disorder. Dr. Darel A. Butler, a Board-certified neurologist, signed the
employee’s death certificate and listed the cause of death as Alzheimer’s disease. OWCP
referred the claim to a second opinion physician, Dr. Alain De La Chapelle, a Board-certified
psychiatrist. On December 6, 2008 he opined that depression was a primary cause of the
employee’s death. In a supplemental report dated January 13, 2009, Dr. De La Chapelle stated
that, while depressive disorder may have served as an accelerant in the progression of the
employee’s Alzheimer’s symptoms, the depression did not accelerate the underlying disease
process. By decision dated February 10, 2009, OWCP denied appellant’s claim finding that
Dr. De La Chapelle’s report represented the weight of the medical evidence. In the August 4,
2010 decision, the Board found that there was an unresolved conflict of medical opinion
evidence and remanded the case for additional development.2 The facts and the circumstances of
the case as set out in the Board’s prior decision are incorporated herein by reference.
On August 24, 2010 OWCP referred the case to Dr. Robert Granacher, a Board-certified
psychiatrist with subspecialities in forensic psychiatry and geriatric psychiatry, for an impartial
medical examination to determine if the accepted employment injury caused or contributed to the
employee’s death. In a report dated September 27, 2010, Dr. Granacher reviewed the statement
of accepted facts and the medical evidence of record. He opined that the employee’s death was
not caused, aggravated, precipitated or accelerated by his accepted conditions of panic disorder,
generalized anxiety or major depression. Dr. Granacher noted that the cause of death was
Alzheimer’s disease. He stated that the cause of Alzheimer’s disease was amyloid precursor
protein which caused the development of extracellular deposits of amyloid cascade hypothesis in
the brain. Amyloid deposition in the brain produces neurofibrillary tangles leading to the
degeneration of brain tissue and characteristic signs and symptoms of Alzheimer’s disease.
Dr. Granacher stated that there was no evidence that panic disorder, generalized anxiety or major
depression produced an amyloid cascade. He opined that the employee had comorbid mental
illnesses or mental illnesses that coexisted with each other without causal relationship and there
was no scientific basis to conclude that depression could speed up the disease process or
progression of Alzheimer’s disease.
By decision dated October 8, 2010, OWCP denied appellant’s claim finding that the
weight of the medical evidence did not support a causal relationship between the employee’s
accepted conditions and his cause of death. Counsel requested a telephonic hearing on
October 13, 2010 before an OWCP hearing representative.
Appellant testified at the hearing on March 21, 2011. She attributed the employee’s
death to his activities as shop steward at the employing establishment which she believed led to
his chronic depression. Appellant stated that the employee died of depression. She also
attributed the employee’s death to his medication for panic disorders, Risperdal. Appellant
alleged that the depression probably caused his dementia, but that Alzheimer’s disease was not
discussed during the employee’s life. She stated that the employee had panic attacks and chronic
2

Docket No. 10-36 (issued August 4, 2010).

2

depression for which he received compensation for 20 years. Appellant stated that she did not
know that Alzheimer’s disease was the correct diagnosis.
By decision dated June 28, 2011, OWCP’s hearing representative found that appellant
had not met her burden of proof in establishing that the employee’s death was causally related to
his federal employment. He noted that Dr. Granacher, as the impartial medical examiner, found
that the employee’s death was not work related, and that his work-related injury did not affect
the cause of death which was Alzheimer’s disease. The hearing representative noted that
appellant attributed the employee’s death to depression or medication for the treatment of this
condition, but did not provide supportive medical evidence.
LEGAL PRECEDENT
Appellant has the burden of proving by the weight of the reliable, probative and substantial
evidence that the employee’s death was causally related to his federal employment. This burden
includes the necessity of furnishing medical opinion evidence of a cause and effect relationship
based on a proper factual and medical background.3
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.4 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion
of the physician must be based on a complete factual and medical background of the claimant,5
must be one of reasonable medical certainty,6 and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.8

3

Timothy Forsyth (James Forsyth), 41 ECAB 467, 470 (1990); Carolyn P. Spiewak (Paul Spiewak), 40 ECAB 552,
560 (1989).
4

See Naomi A. Lilly, 10 ECAB 560, 572-73 (1959).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

3

ANALYSIS
On prior appeal the Board found that there was a conflict of medical evidence regarding
the cause of the employee’s death and remanded the case for OWCP to refer the appropriate
documents to an impartial medical examiner to resolve the conflict. OWCP referred the case to
Dr. Granacher to act as the impartial medical examiner. Dr. Granacher completed a report on
September 27, 2010 and reviewed the medical evidence and the statement of accepted facts. He
opined that the employee’s death was not related to his accepted employment conditions.
Dr. Granacher noted that the cause of death was Alzheimer’s disease and explained the protein
process which led to the degeneration of brain tissue which was characteristic of Alzheimer’s
disease. Dr. Granacher stated that there was no scientific basis to attribute appellant’s
Alzheimer’s disease and subsequent death to his conditions of depression, panic disorder or
generalized anxiety and added that the psychiatric conditions coexisted without any causal
relationship.
The Board finds that the weight of the medical evidence rests with Dr. Granacher’s wellreasoned report. Dr. Granacher based his report on a proper factual background, the statement of
accepted facts, reviewed the medical evidence of record and offered a clear opinion that the
employee’s death was not caused or contributed to by his accepted emotional conditions. He
offered medical reasoning in the form of an explanation of the development and progression of
Alzheimer’s disease and further noted that there was no scientific evidence supporting any
relationship between depression, anxiety or panic disorders and the accepted cause of death,
Alzheimer’s disease. Dr. Granacher further explained that he believed that the employee had
concurrent psychiatric illnesses with no causal relationship. Based on this report, the Board finds
that appellant has not met her burden of proof in establishing a causal relationship between the
employee’s death and his accepted employment-related conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
employee’s death was causally related to his accepted employment injuries.

4

ORDER
IT IS HEREBY ORDERED THAT the June 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

